Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on March 5, 2020, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on July 28, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving first data related to a first management arrangement of a first entity…, generating a first feature vector for the first data…, training the first feature vector…, receiving second data related to a second management arrangement of a second entity…, generating a second feature vector…, inputting the second feature vector…, receiving an output related to a predicted second management transformation…, and generating for display a prediction based on the predicted second management transformation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, a memory, a random forest classifier, and using the processor to perform receiving, generating, training, receiving, generating, inputting, receiving, and generating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, generating, training, receiving, generating, inputting, receiving, and generating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Moreover, the claim recites the additional limitations “generating for display, in a user interface”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 3 and para [0024] of using general-purpose computer, para [004] of using conventional random forest classifier and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “generating for display, in a user interface” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “generating for display, in a user interface” do not providing any improvements to the computer functionality, improvements to the network, improvements user interface, they are just merely used as general means for transmitting, receiving, and displaying information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “generating for display, in a user interface” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “generating for display, in a user interface”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network, improvements to the user interface, they just merely used as general means for transmitting, receiving, and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites transforming the outputting from an exponential distribution to a probability…; Claim 3 recites determining a first datum…, determining a second datum…, generating for displaying a representation of the second datum in the prediction; Claim 4 recites determining a first value…, determining a second value…, generating for display a representation of the second value…; Claim 7 recites back testing the random forest classifier against historical data…; Claim 8 recites receiving s user input…., query a data source for the second data; Claim 9 recites generating for display respective predictions for a plurality of entities…, ranking the second entity among the plurality of entities…; Claim 10 recites receiving third data…, determining a similarity of the third data…, generating for display a comparison …; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claim 11, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 11 directed to a medium, is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



           Allowable Subject Matter
6.           Claims 1-20 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “receiving, using the control circuitry, second data related to a second management arrangement of a second entity, wherein the second data comprises a second temporal characteristic and an unknown management transformation of the second entity; generating, using the control circuitry, a second feature vector for the second data, wherein a second element of the second feature vector corresponds to the second temporal characteristic; inputting, using the control circuitry, the second feature vector into the random forest classifier; receiving, using the control circuitry, an output from the random forest classifier related to a predicted second management transformation.”


          
                                                            Conclusion
7.        Claims 1-20 are rejected.
8.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Jain et al. (US 2021/0241137) disclose methods and systems for using machine learning to generate precision predictions of readiness.
             Mohammad et al. (US 2021/0035693) disclose methods and systems for improved predictive analytics, such as patient scoring and hospitalization prediction. An ensemble classifier may be implemented to predict a hospitalization event for a patient based on healthcare records and demographic information associated with the patient.
            Rudd et al. (US 2020/0394711) disclose building a prediction classifier for individual subject trading behavior in response to a market event, utilizing questionnaire-based measures of ATR, confidence and optionally loss aversion. 
            Scriven et al. (US 2020/0364609) disclose improving the predictive accuracy of classifiers, one or more computer processors calculate one or more training set statistics. The one or more computer processors generate one or more balanced training sets based on one or more calculated training set statistics.
            Yu (US 10,628,748) discloses identifying relationships between items including identifying the probability that a certain event will occur by identifying relationships between items and provideingan improved supervised machine learning system.

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
August 25, 2022